AO 2450 (CASO Rev. 1/19) Judgment in a Criminal Case for Revocations                                            FILED
                                                                                                                MAY 31 2019
                                     UNITED STATES DISTRICT COUJ .T
                                            SOUTHERN DISTRICT OF CALIFORNIA                             CLERK. l!.S. DISTRICT COURT/i,
                                                                                                      ��UTHERN DISTH1cr
                                                                                                                         OF  CA,i..,IF.OJW'G.'
              UNITED STATES OF AMERICA                                AMENDED JUDG;.,u,,.T.1 .i._w.., IN A CRIMINAL '-O!f!ii'fry
                                                                      (For Revocation ofProbation or Supervised Release)
                                                                     (For Offenses Conunitted On or After November 1, 1987)
                                V.

                                                                        Case Number:        l 7CR3696 MMA
                MICHAEL ISAIAH URZUA
                                                                      Sandra Hourani, Federal Defenders Inc.
                                                                     Defendant's Attorney
REGISTRATION NO.                 65036298

o -
THE DEFENDANT:

IZI   admitted guilt to violation of allegation(s) No.      1

D     was found guilty in violation ofallegation(s) No.
                                                          �������
                                                                                                       after denial of guilty.

Accordinu;ly, the court has adjudicated that the defendaot is guilty ofthe following allegation(s):

Allegation Number                  Nature of Violation
                                   Unlawful use of a controlled substance or Failure to Test; VCCA (Violent Crime Control
               1                   Act)




      Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 5 ofthis judgment.
The sentence is imposed pnrsuant to the Sentencing Reform Act of1984.

        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, co ,      d special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant sh    otify the court and United States attorney of any


                                                                                      /
material change in the defendant's economic circumstances.




                                                                     HON. MICHAEL M. ANELLO
                                                                     UNITED STATES DISTRICT JUDGE
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations


DEFENDANT:                MICHAEL ISAIAH URZUA                                                     Judgment - Page 2 of 5
CASE NUMBER:              l 7CR3696 MMA


                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 SIXTY (60) DAYS




 D     Sentence imposed pursuant to Title 8 USC Section l 326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:

       D    at   ______                     A.M.              on

       D    as notified by the United States Marshal.

      The defendant shall surrender for service of sentence at the institution designated by the Bureau of
D
      Prisons:

       D    on or before

       D    as notified by the United States Marshal.

       D    as   notified by the Probation or Pretrial Services Office.

                                                       RETURN

I have executed this judgment as follows:

      Defendant delivered on



at   ������
                                          , with a certified copy of this judgment.



                                                                UNITED STATES MARSHAL




                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                     17CR3696 MMA
     AO 2450 (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations


     DEFENDANT:               MICHAEL ISAIAH URZUA                                                          Judgment - Page 3 of 5
     CASE NUMBER:             l 7CR3696 MMA


                                                  SUPERVISED RELEASE
 Upon release from imprisonment, the defendant will be on supervised release for a term of:
 TWENTY-FOUR (24) MONTHS


                                               MANDATORY CONDITIONS
1.   The defendant must not commit another federal, state or local crime.
2.   The defendant must not unlawfully possess a controlled substance.
3.   The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
     controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
     two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
     than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
          DThe above drug testing condition is suspended, based on the court's determination that the defendant poses a low
             risk of future substance abuse. (check if applicable)
4.   DThe defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
     a sentence of restitution. (check if applicable)
5.   DThe defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.   DThe defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
     20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
     the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
     applicable)
7.   DThe defendant must participate in an approved program for domestic violence, (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                              l 7CR3696 MMA
  AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations


      DEFENDANT:                 MICHAEL ISAIAH URZUA                                                                  Judgment - Page 4 of 5
      CASE NUMBER:               l 7CR3696 MMA


                                         STANDARD CONDITIONS OF SUPERVISION

As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant's conduct and condition.

 I.   The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
      hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
      office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
      about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
      as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
      getting permission from the court or the probation officer.


4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
      anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
      probation officer at least I 0 days before the change. If notifying the probation officer in advance is not possible due to
      unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
      expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
      permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
      view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to fmd full­
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.


8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
      anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
      as nunchakus or lasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
      informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
      officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
      The probation officer may contact the person and confrrm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.




                                                                                                                         17CR3696 MMA
 AO 2450 (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations


 DEFENDANT:                MICHAEL ISAIAH URZUA                                                   Judgment - Page 5 of 5
 CASE NUMBER:              17CR3696 MMA


                                    SPECIAL CONDITIONS OF SUPERVISION

     1.   Submit your person, property, residence, office or vehicle to a search, conducted by a United States
          Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
          contraband or evidence of a violation of a condition of release; failure to submit to a search may be grounds
          for revocation; the defendant shall warn any other residents that the premises may be subject to searches
          pursuant to this condition.



     2.   Not enter or reside in the Republic of Mexico without permission of the court or probation officer, and
          comply with both United States and Mexican immigration law requirements.



     3.   Report all vehicles owned or operated, or in which you have an interest, to the probation officer.



     4.   Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling, as
          directed by the probation officer. Allow for reciprocal release of information between the probation
          officer and the treatment provider. May be required to contribute to the costs of services rendered in an
          amount to be determined by the probation officer, based on ability to pay.



     5. Reside at, participate in and successfully complete a residential substance abuse treatment and counseling
          program approved by the United States Probation Office, that includes testing to determine whether the
          defendant has reverted to the use of drugs or alcohol; and the defendant shall observe the rules of that
          facility.



     6. Reside for a period not to exceed 120 days in a residential reentry center, as directed by the probation
          officer, and shall observe the rules of that facility.



     7. When not employed or excused by the probation officer for schooling, training, or other acceptable
          reasons, the offender shall perform 20 hours of community service per week as directed by the probation
          office.



     8. Participate in and successfully complete a cognitive-based life skills program, as approved by the
          probation officer.

II




                                                                                                    l 7CR3696 MMA
